IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


GUSTAVO XAVIER,                         :   No. 14 MAP 2017
                                        :
                 Appellant              :
                                        :   Appeal from the Order of the
                                        :   Commonwealth Court dated February 8,
           v.                           :   2017 at number 331 MD 2016
                                        :
                                        :
PENNSYLVANIA DEPARTMENT OF              :
CORRECTIONS,                            :
                                        :
                 Appellee               :



                                    ORDER



PER CURIAM                                       DECIDED: October 18, 2017

     AND NOW, this 18th day of October, 2017, the Order of the Commonwealth Court

is hereby AFFIRMED.